CONFIDENTIAL LETTER OF INTENT

 

 

November 5, 2019

 

Accountable Healthcare America Inc.
2455 East Sunrise Blvd. Suite 1204

Fort Lauderdale, Florida FL, 33304

Attention: Fred Sternberg, Chief Executive Officer



Dear Mr. Sternberg:

 

This Confidential Letter of Intent (“LOI”) sets forth the principal business
points for the proposed transactions described herein (the “Transactions”)
between Clinigence Holdings, Inc., a Delaware corporation (“Clinigence”), on one
hand, and Accountable Healthcare America Inc., a Delaware corporation (“AHA”),
on the other hand, under which Clinigence and AHA will combine and expand their
respective businesses.

 

1.Transactions.

 

a.Merger. Clinigence shall issue newly-issued shares of capital stock, on a
fully-diluted pro rata basis, to the equity holders of AHA in exchange for 100%
of the outstanding equity securities of AHA by means of a reverse triangular
merger in which a newly formed wholly owned subsidiary of Clinigence shall merge
with and into AHA, with AHA continuing as the surviving corporation (the
“Merger”). If the closing of the Merger occurs (the “Closing”), the former AHA
equityholders shall own 80% of Clinigence’s issued and outstanding capital stock
and the former Clinigence equityholders shall own 20% of Clinigence’s issued and
outstanding capital stock, in each case on a fully-diluted, as converted basis
as of immediately prior to the Closing (including options, warrants and other
rights to acquire equity securities of Clinigence). To the extent necessary,
Clinigence shall increase the authorized number of shares and shall authorize a
new series or class of shares to complete the issuance of shares set forth in
the first sentence of this Section 1(a). In connection with the Merger, all
outstanding indebtedness of Clinigence shall be: (i) paid or discharged in full
immediately prior to Closing, (ii) remain outstanding following the Closing,
(iii) worked out with payment plans prior to Closing, and/or (iv) converted to
common stock of Clinigence prior to Closing, in each case, as mutually agreed to
per the Definitive Agreements (defined below)

 

b.Change of Name and Ticker Symbol. Following the Closing, Clinigence will
change its name to a new name that is mutually acceptable to Clinigence and AHA
and apply to the Financial Industry Regulatory Authority (“FINRA”) to change its
ticker symbol.

 



 1 

 

 

2.Corporate Governance.

 

a.Board. Following the Closing, the board of directors of Clinigence shall
consist of nine individuals, five of whom shall be appointed by AHA and four of
whom shall be appointed by Clinigence and a majority of whom shall be
independent.

 

Each new director shall enter into mutually agreeable director and
indemnification agreements with Clinigence, and Clinigence shall obtain and
maintain D&O insurance acceptable to the directors.

 

b.Officers. Following the Closing, the following individuals shall hold the
following officer positions of Clinigence:

 

CEO: Fred Sternberg/Warren Hosseinion Executive Chairman: Fred Sternberg/Warren
Hosseinion Co-President: Jacob Margolin Co-President: Andrew Barnett COO: Elisa
Luqman CMO: Hymin Zucker CMIO: Lawrence Schimmel Chief Financial Officer: Mike
Bowen VP Finance/Controller: Eddie Fernandez

 

3.Definitive Agreements. Clinigence counsel shall prepare a draft merger
agreement (such merger agreement and any other definitive agreements, the
“Definitive Agreements”) containing representations, warranties, closing
conditions customary for transactions similar to the proposed Transactions. The
Definitive Agreements will also include a break-up fee in an amount to be agreed
if Clinigence or AHA were to accept a superior offer and terminate the
Definitive Agreements. The Closing shall occur as soon as reasonably practical.
The AHA control persons reasonably requested by Clinigence shall irrevocably
agree to vote for the Merger and not tender shares to an alternative proposal as
long as the Definitive Agreements remain in effect. Such AHA control persons
shall also provide representations and warranties relating to their equity
ownership of AHA and those representations and warranties set forth in the below
Section 4 with respect to AHA.

 

4.Representations and Warranties. The Definitive Agreements shall contain
customary representations and warranties by the parties, including but not
limited to: (a) organization, qualification and corporate power, (b)
non-contravention, (c) capitalization (including that all equity issuances by
Clinigence or AHA, as applicable, and equity rights granted by Clinigence or
AHA, as applicable, have been duly authorized by Clinigence or AHA, as
applicable), (d) broker’s fees, (e) title to assets, (f) subsidiaries, (g)
financial statements, (h) undisclosed liabilities, (i) legal compliance, (j)
real property, (k) tangible assets, (l) employees and employee benefits, (o)
guaranties, (p) certain business practices, (q) parachute payments, (r)
environmental, health and safety, (s) tax matters, (t) intellectual property,
(u) notes and accounts receivable, (v) litigation, (w) affiliate transactions,
(x) required consents, and (y) ownership of shares.

 



 2 

 

 

 

5.Conditions to Closing. The Definitive Agreements shall contain customary
closing conditions, including but not limited to:

 

a.Accuracy and completeness of representations and warranties at signing and
Closing in all material respects (or, if qualified by materiality or material
adverse effect, in all respects).

 

b.Performance of covenants.

 

c.Absence of action challenging or prohibiting the transaction.

 

d.No material adverse effect will have occurred.

 

e.All material third-party consents, permits, licenses and other approvals
identified in due diligence will have been obtained.

 

f.Requisite corporate approval of Clinigence and AHA of all transaction
documents.

 

g.The parties will have prepared a draft 8-K in a form reasonably satisfactory
to Clinigence, to be filed immediately following Closing.

 

h.Clinigence will have obtained all required FINRA approvals related to the
Transactions.

 

i.Clinigence will have obtained a satisfactory fairness opinion.

 

j.Subject to any listing requirements of Nasdaq or NYSE American requiring
additional years of audited financial statements, AHA will have completed two
(2) years of audited financial statements.

 

k.The holders of that percentage of outstanding shares of AHA as mutually agreed
by the parties will have entered into lock up agreements in form and substance
satisfactory to Clinigence and AHA.

 

6.Post-Closing Covenants. The Definitive Agreements will provide that Clinigence
will use its commercially reasonable efforts to (i) cause its shares to become
listed on Nasdaq or NYSE American at or as soon as practicable following Closing
and take all steps commercially practicable for that purpose, and (ii) register
the shares of Clinigence stock held by stockholders immediately following
Closing as soon as practicable following Closing.

 



 3 

 

 

7.No-Shop. For 90 days after the date that this LOI becomes effective (the
“No-Shop Period”), neither AHA, Clinigence nor any of their respective officers,
directors, representatives, advisors, investment bankers, agents or affiliates
shall, directly or indirectly, (a) solicit, negotiate, initiate or encourage
submission of any proposal to enter into an Alternative Transaction (as defined
below), (b) enter into any agreement with respect to an Alternative Transaction,
(c) participate in any discussions or negotiations that may reasonably be
expected to lead to an Alternative Transaction, or (d) furnish any information
to any person to facilitate the making of an Alternative Transaction, or permit
any person under its control to do any of the foregoing. An “Alternative
Transaction” shall mean a transaction in which (i) a person or group acquires,
directly or indirectly, securities representing 30% or more of the voting power
of the outstanding securities of AHA or Clinigence, as applicable, or properties
or assets constituting 30% or more of the consolidated assets of AHA and its
subsidiaries or Clinigence and its subsidiaries, as applicable, or (ii) (A) AHA
or Clinigence, as applicable, issues securities representing 30% or more of its
total voting power, including in the case of (i) and (ii) by way of merger or
other business combination with AHA or any of its subsidiaries or Clinigence or
any of its subsidiaries, as applicable, or (B) AHA or Clinigence, as applicable,
engages in a merger or other business combination such that the holders of
voting securities of AHA or Clinigence, respectively, immediately prior to the
transaction do not own more than 50% of the voting power of securities of the
resulting entity. During the No-Shop Period, AHA and Clinigence shall each
continue to operate its business in good faith and in the ordinary course of
business consistent with past practice, and AHA and Clinigence shall provide the
other party with written notice within 24 hours of receipt by AHA or any of its
representatives or by Clinigence or any of its representatives, as applicable,
of any offer, inquiry or request for information relating to any potential
proposal to acquire the assets or equity of AHA or Clinigence, as applicable.

 

8.Termination Fee. In the event that either Clinigence or AHA terminates this
LOI prior to the Expiration Date (as defined below) for any reason other than
Cause or a Subsequently Discovered Adverse Condition (as such terms are defined
below), such terminating party shall promptly (and in any event within two
business days) following such termination pay $100,000 (the “Termination Fee”)
to the non-terminating party. “Cause” shall mean (i) a material breach by the
non-terminating party of the terms of the LOI that, if curable, has not been
cured within 10 days after the non-terminating party has received notice from
the terminating party of such breach, or (ii) fraud, gross negligence or willful
misconduct by the non-terminating party. The parties hereto acknowledge that (i)
the agreements contained in this Section 7 are an integral part of the
transactions contemplated by this LOI, (ii) the Termination Fee is not a
penalty, but is liquidated damages, in a reasonable amount that will compensate
the non-terminating party in the circumstances in which the Termination Fee is
payable for the efforts and resources expended and opportunities foregone while
negotiating the Transaction and in reliance on this LOI and on the expectation
of the consummation of the Transactions, which amount would otherwise be
impossible to calculate with precision, and (iii) without these agreements, the
parties would not enter into this LOI.

 



 4 

 

 

9.Confidentiality. The parties agree that this LOI and its provisions are
subject to that certain Master Mutual Non-Disclosure Agreement, dated August 9,
2019, by and between AHA and Clinigence (the “NDA”).

 

10.Expenses. Clinigence and AHA shall each bear their own respective transaction
expenses, including fees and expenses of legal counsel, investment bankers and
other advisors, incurred in connection with the proposed Transactions.

 

11.Expiration. This LOI, once executed by the parties, will expire at the close
of business at 5:00 pm EDT on January 31, 2020 (the “Expiration Date”), unless
mutually terminated by AHA and Clinigence or if it is terminated by a party
(i) for Cause as defined herein or (ii) upon the discovery by the terminating
party during pre-Merger diligence of information regarding the non-terminating
party that would reasonably have a material adverse effect on the Transactions
and that the terminating party did not have knowledge of as of the date of this
LOI (a “Subsequently Discovered Adverse Condition”).

 

12.Entire Agreement. This LOI, together with the NDA, and any documents,
instruments and certificates explicitly referred to herein and therein,
constitutes the entire agreement among the parties with respect to the subject
matter hereof and supersedes any and all prior discussions, negotiations,
proposals, undertakings, understandings and agreements, whether written or oral,
with respect thereto. There are no restrictions, promises, warranties,
covenants, or undertakings, other than those expressly provided for herein and
therein.

 

13.Governing Law and Jurisdiction. This LOI is to be construed in accordance
with and governed by the laws of the State of Delaware, without giving effect to
any choice of law rule that shall cause the application of the laws of any
jurisdiction other than the laws of the State of Delaware to the rights and
duties of the parties.

 

14.Binding Effect. This LOI constitutes a binding agreement between Clinigence
and AHA solely with respect to Section 7 (No-Shop), Section 8 (Termination Fee),
Section 9 (Confidentiality), Section 10 (Expenses), Section 11 (Expiration),
Section 12 (Entire Agreement), Section 13 (Governing Law and Jurisdiction) and
this Section 14 (No Binding Effect); but otherwise does not constitute a binding
agreement or offer by any party hereto or any of its affiliates to consummate
the Transactions, or enter into any Definitive Agreement. No contract,
agreement, obligation, commitment or liability with respect to the proposed
Transactions or any other transaction shall exist or be deemed to exist by
virtue of this LOI, any other written or oral expression with respect to the
proposed Transactions or otherwise, unless and until the parties have completed
negotiations and obtained corporate approvals for, and have executed and
delivered, the Definitive Agreements. For the purposes of this LOI, the term
“Definitive Agreements” shall not include any written or oral acceptance of any
offer or bid, any term sheet or any letter of intent or other written expression
of AHA’s or Clinigence’s intentions to negotiate or enter into a definitive
merger agreement.

 

(Signatures on the following the page)



 5 

 

 



If you are in agreement with the terms set forth above and desire to proceed
with the proposed Merger on that basis, please sign this LOI in the space
provided below and return a fully executed copy by email to
kobi.margolin@clinigence.com.

 

Sincerely,

 

CLINIGENCE HOLDINGS, INC.           By: /s/ Jacob Margolin Date: 11/6/19 Name:
Jacob Margolin   Title: Chief Executive Officer           By: /s/ Warren
Hosseinion Date: 11/5/19 Name: Warren Hosseinion, M.D.   Title: Chairman of the
Board of Directors           ACCEPTED AND AGREED:       Accountable Healthcare
America Inc.           By: /s/ Fred Sternberg Date: 11/8/19 Name: Fred Sternberg
  Title: Chief Executive Officer

 

 

 6 

 

 

